                       UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA -
                            WES'rERN DIVISION

                                 NO. 5:18-CR-00246-BO

UNITED STATES OF AMERICA               )
                                       )           ORDER
            v.                         )
                                       )           (Under Seal)
SHAWN CHRISTOPHER ELLIOT               )

      Upon motion of the United States, it is hereby ORDERED Docket Entry Number

34 be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a signed copy of the Order to

the United States Attorney's Office.

                                   / day of~ 2019.
      IT IS SO ORDERED, this the ___




Chief United States Distric
